Title: To Alexander Hamilton from Hezekiah Bissell, 3 March 1800
From: Bissell, Hezekiah
To: Hamilton, Alexander


          
            Sir,
            Fort Niagara March 3d. 1800
          
          In conformity to instructions which Major Rivardi has received, authorizing him to appoint a Q Master to this Post, I have the honor to acquaint you, that he, on the 1st. Inst. granted that appointment to me. I hope it will not be deemed incompatible with the duties of my Profession, & that I shall be allowed the usual compensation. I must apologize for troubling you with this, but beg that you will inform me, whether I can with propriety proceed on this Duty. I have the honor to be Sir with very great Respect yr. Obdt. Sert.
          
            Hezh. W. Bissell. S.M.
          
          Major Genl. Hamilton—
        